The opinion of Mr. Justice Carter gives an outline and synopsis of the pleadings; the result of the trial, and the action of the trial Judge on the motion for a new trial.
The case comes to this Court on various exceptions, but we need consider only the exceptions relating to the refusal of the Judge to direct a verdict in favor of appellant, defendant below.
Under the statute law of this State a private citizen has the right to make an arrest if such private citizen has "certain information that a felony has been committed," and take the person so arrested before a Judge or magistrate to be dealt with according to law. In the instant case, appellant, while not taking the respondent before "a judge or magistrate", took him to the police headquarters *Page 256 
of the City of Greenville, where he delivered him to the chief of detectives of the city police department. It would be quibbling to hold for all practical purposes and the intent of the statute that appellant did not comply with the statute law of this State (Section 907, Code of 1932), permitting him to make an arrest since he did not take respondent before "a judge or magistrate, to be dealt with according to law."
Section 1139 of the Code of 1932, reads as follows: "Housebreaking Which is Not Burglary — Felony — Every person who shall break and enter, or who shall break with intent to enter, in the daytime, any dwelling house or other house, or who shall break and enter, or shall break with intent to enter, in the nighttime, any house, the breaking and entering of which would not constitute burglary, with intent to commit a felony or other crime of a lesser grade shall be held guilty of a felony, and punishable at the discretion of the court by imprisonment in the county jail or penitentiary for a term not exceeding one year."
The appellant is the owner of a house in the City of Greenville, which had been vacant for some time. Just before the last tenants who regularly occupied this residence moved therefrom, it caught on fire, apparently from incendiary origin. Some time after the tenants moved therefrom, the house was against set on fire, causing considerable damage and was from time to time broken into. In an effort to put a stop to this, appellant and his son had been alternating in sleeping in this house, but of course did not remain there during the daytime. However, upon leaving the house in the morning the doors and windows thereto were securely closed. There is testimony in the record that the doors of this house had been seen open from time to time while it was supposedly vacant, but there is no testimony that on the day of the alleged false imprisonment of respondent the doors of the house were not securely closed, except the testimony of the boys involved in the case, the respondent being one of them. But under the applicable law the facts *Page 257 
must be viewed from the standpoint of the owner of the house, the defendant-appellant herein, so as to determine if he acted as a reasonable and prudent person would have done under his knowledge of the circumstances.
A few minutes prior to appellant taking into custody the respondent and his companion, a small boy rushed to appellant's home and informed him that he had heard an awful noise in appellant's house, whereupon appellant and his son rushed to this vacant house and found therein respondent and a companion, and on the floor a 4x4 scantling which was used to bar a door to the house, which door was open, and it is a reasonable inference that the falling of the 4x4 scantling made the noise that had been heard. So it will be seen that from appellant's standpoint, his house had been broken into and the persons who had broken and entered the house were found therein. Before taking respondent and his companion to the officers of the law, appellant and his son made an investigation throughout the house to determine if possible the intent on the part of respondent and his companion in breaking and entering said house, and found evidence of a fresh nuisance which had been committed therein, amounting to at least a trespass. It is true that respondent and his companion denied that they were the ones guilty of having committed the trespass upon a trial of the case; but again we must view the facts from the appellant's standpoint, since he had the right to arrest respondent if he was acting "upon certain information, that a felony had been committed," it being unnecessary as an actual fact that a felony had been committed in order to permit him, as a private citizen, to arrest respondent and take him before the proper officer of the law. As was stated in State v. Griffin, 74 S.C. 412,54 S.E., 603, 604, in discussing the Act of 1866 (now Section 907 of the Code of 1932), and the change wrought in the law by the enactment of said statute: "It is but reasonable to suppose that the statute was intended to change the existing law. The statute would not have this effect unless it is construed *Page 258 
as enabling the party making the arrest to act upon information, although it might not be true, provided it was of such a nature as to convince a reasonable man that the act had been committed from which the law presumed the felony by the person arrested. The word `certain' is used in the sense of trustworthy, capable of being depended upon, credible, positive, or reliable, and has reference to the evidence or information upon which the person making the arrest is allowed to act, and not to the actual fact that a felony has been committed. When the information was certain, in the sense hereinbefore mentioned, any person has as much right to make the arrest as if acting by virtue of a warrant issued by a regularly authorized officer of the law, and it was the corresponding duty of the person supposed to have committed the felony to submit to the arrest."
We are of the opinion that the only reasonable inference which can be drawn from all of the testimony, viewing it most favorable to respondent, is that the appellant acted upon trustworthy, credible, positive, and reliable information that a crime had been committed; and further that the evidence found at and in the house was of such a nature as to warrant a reasonable man in believing that a felony had been committed, and by the respondent and his companion.
There is not the slightest evidence or inference to be drawn therefrom that appellant after making the arrest held respondent and his companion for an unreasonable length of time before taking them to an officer of the law; in fact, the testimony shows that as soon as appellant completed his investigation inside of the house, which had been broken into and a trespass therein committed by someone, he took respondent and his companion forthwith to the chief of detectives of the police department of the City of Greenville.
In our opinion, the evidence conclusively shows and is susceptible of no other reasonable inference than that the appellant acted upon receipt of "certain" information and evidence that a felony had been committed, and to all appearances *Page 259 
by respondent and his companion, and he was therefore justified in arresting and taking them to an officer of the law, even though in fact respondent and his companion were not the guilty parties.
The judgment appealed from is reversed and the case is remanded to the Circuit Court with instructions to enter judgment in favor of appellant in accordance with Rule 27.
MR. CHIEF JUSTICE BONHAM and MR. JUSTICE FISHBURNE concur.